     Case 1:21-cv-01272-AWI-BAM Document 4 Filed 08/31/21 Page 1 of 1


 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 7
      MARK HANSEN, an individual, and                   Case No. 1:21-cv-01272-AWI-BAM
 8    CHRISTINA HANSEN, an individual,
                                                        ORDER RE STIPULATION FOR
 9                       Plaintiffs,                    EXTENSION OF TIME TO RESPOND TO
                                                        COMPLAINT
10           v.
                                                        (Doc. No. 3)
11    OWCEN LOAN SERVICING, LLC, a
      business entity; SN SERVICING
12    CORPORATION, a business entity; US
      BANK TRUST NATIONAL
13    ASSOCIATION, a business entity and
      DOES 1-50, inclusive,
14
                         Defendants.
15

16          On August 23, 2021, Defendants Owcen Loan Servicing, LLC, SN Servicing Corporation,

17   and US Bank Trust National Association (“Defendants”) removed this action to federal court

18   from Madera County Superior Court. (Doc. No. 1.) Now before the Court is the parties’

19   stipulation for extension of time to respond to the complaint. (Doc. No. 3.)

20          Pursuant to the Parties stipulation, and good cause appearing, the Court HEREBY

21   GRANTS the request. Defendants shall file their responses to the Complaint no later than

22   September 13, 2021.

23
     IT IS SO ORDERED.
24
        Dated:     August 31, 2021                            /s/ Barbara   A. McAuliffe          _
25                                                     UNITED STATES MAGISTRATE JUDGE

26

27

28
                                                       1
